FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RYAN PETERS,                                     No. 09-57004

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01657-L-NLS

  v.
                                                 MEMORANDUM *
BOARD OF TRUSTEES OF THE VISTA
UNIFIED SCHOOL DISTRICT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Ryan Peters appeals pro se from the district court’s judgment in his action

against his former school and school district alleging harassment and retaliation in

violation of state and federal law. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and, accordingly, denies Peters’s request. See Fed. R. App.
P. 34(a)(2).
We review de novo the district court’s dismissal on the basis of the applicable

statute of limitations. Lukovsky v. City & County of San Francisco, 535 F.3d 1044,

1047 (9th Cir. 2008). We affirm.

       The district court properly dismissed Peters’s claims as time-barred because

the applicable statute of limitations is three years, at most, and Peters filed his

action beyond that time. See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004)

(California’s two-year statute of limitations for personal injury actions applies to

42 U.S.C. § 1983 claims); Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712

(9th Cir. 1993) (per curiam) (California’s statute of limitations for personal injury

actions applies to Title VI claims); Alexopulos v. S.F. Unified Sch. Dist., 817 F.2d

551, 554 (9th Cir. 1987) (either California’s statute of limitations for personal

injury actions or its three-year statute of limitations for a “liability created by

statute” applies to Rehabilitation Act claims); see also Cal. Gov’t Code §§ 945.6,

950.6 (at most, a two-year statute of limitations applies to actions for damages

against public entities); Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133,

1137 n.2 (9th Cir. 2002) (the statute of limitations of the most analogous state law

applies to ADA claims).

       Contrary to Peters’s contention, the district court properly concluded that 28

U.S.C. § 1367(d) did not toll the statutes of limitations because no claims in


                                            2                                         09-57004
Peters’s previous case were dismissed under the supplemental jurisdiction statute

or reasserted by Peters in state court. See 28 U.S.C. § 1367(d) (tolling state

statutes of limitations for state claims dismissed under supplemental jurisdiction

statute).

       Peters’s remaining contentions, including those concerning 28 U.S.C.

§ 1658(a), are unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       AFFIRMED.




                                          3                                      09-57004